Citation Nr: 0503368	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
on a direct basis, or due to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left and right shoulder, on a direct basis, 
or due to Agent Orange exposure.  

3.  Entitlement to service connection for a vision condition, 
secondary to claimed diabetes mellitus.  

4.  Entitlement to service connection for dermatitis, claimed 
as a skin rash, on a direct basis or due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968 and again from December 1978 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement (NOD) was 
received by VA in August 2003.  A statement of the case (SOC) 
was issued in October 2003.  A substantive appeal (VA Form 9) 
was received by VA in October 2003.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  

2.  Diabetes mellitus, peripheral neuropathy of the left and 
right shoulder, and dermatitis are not attributable to an 
injury or disease in service nor are any of the conditions 
attributable to Agent Orange exposure.  

3.  The veteran's vision condition is not linked to any 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, peripheral neuropathy of the left and 
right shoulder, and dermatitis, claimed as a skin rash, were 
not incurred in or aggravated by service, nor are they due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004).

2.  A vision condition was not caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims for service connection.  Furthermore, 
the RO sent letters to the veteran in March and 
September 2003, which asked him to submit certain 
information, and informed him of the elements needed to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA sought and obtained additionally identified  records in 
connection with the claim.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  The veteran received VCAA notice in 
March 2003, prior to initial adjudication of the claim.  He 
received another VCAA letter in September 2003, one month 
after the initial adjudication.  The veteran was also 
provided an opportunity to testify at a hearing, which he 
declined.  

With respect to VA's duty to assist the veteran, the RO has 
obtained all evidence identified by the veteran.  The VA 
obtained the veteran's private treatment records and his VA 
outpatient treatment records.  The veteran has not identified 
any additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  

As for the aforementioned issues, examination was not 
provided as there is no competent evidence showing that the 
veteran had diabetes mellitus or peripheral neuropathy in 
service or due to Agent Orange exposure.  The veteran has not 
submitted any medical evidence he currently has a skin 
disability and when he was discharged from service, it was 
shown he had no skin disorder.  No need to examine him for a 
skin disorder is apparent.  Finally, there was no reason to 
examine the veteran for a vision disorder since he claims it 
is due to diabetes mellitus, and he would be unable to 
prevail on the claim on the basis of the law, since diabetes 
mellitus is not service-connected.  Therefore, an examination 
is not required for any other claimed disabilities. 

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Service Connection/Agent Orange Exposure 

The veteran and his representative contend that the veteran 
has diabetes mellitus, peripheral neuropathy of the left and 
right shoulder, and dermatitis, on a direct basis and 
including as secondary to Agent Orange exposure in Vietnam.  
It is also claimed that he has a vision condition secondary 
to his claimed diabetes mellitus.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).  
Service connection for diabetes mellitus and peripheral 
neuropathy may be presumed if it is shown to a degree of 10 
percent disabling within the first post service year.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

The veteran served in the Navy on the USS Princeton, which 
was in the official waters off the Republic of Vietnam from 
April 18, 1967 to May 15, 1967.  Service in Vietnam includes 
service in the waters off-shore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a).  An inquiry was 
made of the National Archives to determine if the crewman 
aboard the USS Princeton went ashore during the April 18, 
1967 to May 15, 1967 period when they were in the waters off 
shore of Vietnam.  The Archives indicated that they could not 
substantiate whether or not there was a disembarkation by the 
crew into Vietnam during this period of time.  Pursuant to 
VAOPGCPREC 27-97, service on a deep-water vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam, and the veteran has not 
actually contended he left his ship to go ashore in Vietnam.  
Therefore, the veteran is not presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. § 1116(f).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

A review of the record reveals that there were no findings, 
treatment, or diagnoses of diabetes mellitus or peripheral 
neuropathy in service, nor was diabetes mellitus or 
peripheral neuropathy shown within one year of service 
discharge.  Likewise, no competent evidence links the 
presence of either disability to service.  The veteran's 
physician did submit a letter in April 2003 on behalf of the 
veteran's claim, indicating, in pertinent part, that the 
veteran's peripheral neuropathy is associated with his 
diabetes, but this obviously does not link the disability to 
either Agent Orange or service.  Under these circumstances, 
there is no basis for awarding service connection for 
diabetes mellitus or peripheral neuropathy of the left and 
right shoulders on a direct basis or as due to Agent Orange 
exposure.  

As for the veteran's claim for service connection for 
dermatitis, claimed as skin rash, the veteran was treated in 
service for contact dermatitis over a three month period 
during his second period of service.  At the veteran's 
separation examination in December 1980, however, clinical 
examination of the skin was normal.  There was no mention in 
the veteran's records of a skin rash again until many years 
later.  In April 2003, the veteran submitted an undated 
routing slip and a copy of a lotion sample, indicating that 
he had been treated for a skin rash.  It is not clear from 
the evidence when this lotion was prescribed, but the veteran 
indicated that it was three years prior to his evidence 
submission, which would have been in 2000.  Clearly then, 
whatever the veteran was treated for in service was acute and 
transitory and resolved prior to separation without residual 
disability.  Indeed, the evidence presented on behalf of his 
current claim is not indicative of a present disability.  In 
order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no 
competent medical evidence of a current skin condition.  
Therefore, service connection for a skin condition, claimed 
as a skin rash, cannot be granted on a direct basis, nor is 
there evidence that it was due in any way to Agent Orange 
exposure.  Accordingly, the appeal in this regard is denied.  

As for the veteran's claim of service connection for a vision 
condition, secondary to the veteran's claimed diabetes 
mellitus, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a) (2004).  In addition, the U.S. Court of 
Appeals for Veterans Claims (Court) has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Obviously, to establish a claim 
for secondary service connection, the veteran must show that 
his vision condition is the result of a service-connected 
disability, here diabetes.  Therefore, this claim must also 
fail.  Although the medical evidence of record shows that the 
veteran does have a vision condition, and that the vision 
condition is secondary to his diabetes mellitus, he has not 
been service-connected for diabetes mellitus and the evidence 
does not show that service-connection is warranted for 
diabetes mellitus.  As the law in this claim is dispositive, 
the veteran's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for peripheral neuropathy of the left and 
right shoulder, is denied.  

Service connection for dermatitis claimed as skin rash, is 
denied.  

Service connection for a vision condition, secondary to 
diabetes mellitus is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


